DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 February 2022 has been entered.
 	Applicant’s response filed 01 February 2022 has been received and entered.  Claim 20 has been amended and claims 41-44 have been added.  Claims 20-23 and 37-44 are currently pending in the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 18 August 2021 have been fully considered but are not deemed to be persuasive.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is non-compliant.  Specifically, the incorporation by reference paragraph refers to KB which does not satisfy the requirement because 1(b)(iii) requires a statement of the size of the ASCII text file in bytes. See item 1) a) or 1) b) above.
	Applicant should note that an argument that KB and bytes are the same thing will not be persuasive.  The size of the file which was submitted is 45,275 bytes which is not equivalent to 45 KB.  The statement with regard to the size of the file must be in bytes and there are no exceptions.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 20-23 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,207,115 (Gimona et al.) and Spierings et al. (PAIN  154:  1603-1612, 2013) in view of Martel-Pelletier et al.  (Bone 51:  297-311, 2012) and further in view of U.S. Pat. No. 7,727,527 (Shelton). 
Gimona et al. teach the treatment of cartilage disorders, including osteoarthritis (see column 4) and cartilage damage resulting from a trauma (see column 18, lines 5-19), by the administration of FGF-18 (see columns 3-5, including lines 17-30 and 36-45 of column 5) wherein the administration is intra-articular administration (column 4, lines 1-2).  Gimona et al. additionally teach methods of treating cartilage disorders by administering FGF-18 at a dose of 2-100 µg (see claim 8).  Gimona et al. does not teach a combination therapy of FGF-18 and tanezumab for treating a cartilage disorder.
Spierings et al. teach the administration of tanezumab (a humanized monoclonal anti-nerve growth factor antibody) for the treatment of chronic pain in subjects with osteoarthritis.  Spierings et al. teach that tanezumab administered at 5 or 10mg resulted in more patients experiencing clinically meaningful improvement in pain compared to either placebo or oxycodone treatment.  Spierings et al. does not teach a combination therapy of FGF-18 and tanezumab for treating a cartilage disorder nor does Spierings et al. teach local administration of tanezumab to a joint (intra-articular, intra-synovial, peri-articular, peri-synovial).
Shelton teaches therapeutic treatments using anti-NGF antibodies.  Shelton teaches that anti-NGF antibodies can be administered with known methods which include intra-articular and intra-synovial administration (see column 20, lines 37-38).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have administered FGF-18 as taught by Gimona et al. and tanezumab as taught by Spierings et al. to a patient for the treatment of cartilage disorders such as osteoarthritis because Martel-Pelletier et al. teach that both compounds are used for such treatment and that multi-drug regimens may provide a more successful outcome.  Additionally, it would have been obvious to administer the FGF-18 of Gimona et al. and the tanezumab of Spierings et al. locally to the joint (intra-articularly) because Gimona et al. teach such administration and the prior art teaches that intra-articular and intra-synovial administration of anti-NGF antibodies 
MPEP 2144.06:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In reCrockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parteQuadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). 
prima facie obvious to administer the two compounds together to treat the same condition, absent evidence to the contrary.

Response to Arguments
	Applicant argues at pages 4-5 of the response that while both FGF-18 and tanezumab are individually administered to a subject suffering from a cartilage disorder, the two compounds work by different mechanisms, affecting different biological pathways and having different biological targets and therefore, are not interchangeable treatments.  Applicant argues that they “are not equivalent compounds, they are not “useful for the same purpose”, and it would not have been obvious to combine these compounds in order to form a third composition to be used for the very same purpose, as required by MPEP 2144.06”.  Applicant’s arguments have been fully considered, but are not found persuasive.  Applicant’s interpretation of “equivalents” “useful for the same purpose” is not consistent with the case law upon which this section of the MPEP based.  In re Kerkhoven specifically states in the opinion that 
	It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi,58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett,47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960). As this court explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art.
In re Kerkhoven, 626 F.2d 846, 850 (C.C.P.A. 1980)
The court did not make any statement that such “same purpose” requires the two compositions to operate via a common mechanism of action or that they be 
It is generally true that the use of materials in combination each of which is known to function for the intended purpose is prima facie obvious. In re Kerkhoven, 626 F.2d 846 , 205 USPQ 1069 (CCPA 1980); In re Crockett, 279 F.2d 274 , 126 USPQ 186 (CCPA 1960).
USPTO, BPAI Final Decision, Ex parte Quadranti, 25 U.S.P.Q.2d 1071

Applicant's narrow interpretation of "for the same purpose" is not consistent with how the courts have interpreted the holding in Kerkhoven.  For example, in In re Gee, 614 F. App'x 495 (2015), the invention was a method of treating a viral infection (such as herpes simplex) with a mixture of coffee grounds and honey.  One reference teaches that the caffeine in the coffee inhibits herpes and the other reference teaches compositions comprising honey have a broad spectrum of therapeutic activity, including activity against viruses such as herpes.  There is no teaching that the two compounds are necessarily "equivalents" or work by the same mechanism.  Regardless, the Court states:   
“[W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007) (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273, 282, 96 S.Ct. 1532, 47 L.Ed.2d 784 (1976)). Gee does not dispute that the prior art teaches the individual use of coffee grounds and honey to treat viral infections. Indeed, as the Board found: (1) Potts teaches the use of a beeswax-based formulation with caffeine to prevent herpes cold sores, Board Decision at *2; (2) White recommends the use of coffee grounds to treat herpes-associated sores because the caffeine in coffee inhibits herpes, id.; and (3) Sobol teaches that compositions containing a variety of ingredients, including honey, have a broad spectrum of therapeutic activity, including activity against viruses such as herpes, id. at *3.

In Gee, the court did not require that the two compounds affect the same biological pathways or the same biological targets, but rather recognized that they were both known to have a common function as it relates to treatment of viral infections.  In the instant application, while FGF-18 and tanezumab have different effects with regard to biological pathways and targets, they have a common use/purpose/function which is known in the prior art for treating osteoarthritis and therefore, combining the two therapeutics to treat osteoarthritis would have been prima facie obvious.  Additionally, use of the combination in a method of treating osteoarthritis is nothing “more than the predictable use of prior art elements according to their established functions.” KSR, 550 U.S. at 417, 127 S.Ct. 1727.
	At page 5 of the response, Applicant asserts that newly presented claims require specific routes of administration for FGF-18 and tanezumab.  Applicant argues that Spierings et al. only teaches intravenous administration of tanezumab and asserts that “there is no teaching, suggestion or motivation to alter the route of administration of tanezumab in order to arrive at the presently claimed invention”.  Applicant’s argument has been fully considered but is not found persuasive.  The current rejection takes into account the amendment to the claims and the addition of the new claims by the addition of U.S. Pat. No. 7,727,527 (Shelton).  While Spierings et al. only administers tanezumab via IV administration, the prior art was clearly aware that anti-NGF antibodies could be 

Citation of Relevant Art
Fortier et al.  Clin. Orthop. Relat. Res.  469:  2703-2715, 2011.
Vinatier et al.  Drug Discovery Today  21(12):  1932-1937, 2016.
Lee et al.  Gene  527:  440-447, 2013.
Mori et al.  J. Biol. Chem.  289(14):  10192-10200, 2014.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647